DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 11-15, 31-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Hodge (US 6,036,633) in view of Wittwer (US 2001/0007759) and Peters (US 2,317,480).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A method for cooling an incubator assembly having an incubator enclosure with an internal chamber defined by one or more walls, the internal chamber containing devices that culture cells, tissues, or organs along with one or more devices to move fluids through said devices, the incubator assembly further having a jacket assembly mounted adjacent to at least one of the walls, the jacket including a vent vane and an internal airspace containing an internal fluid, the method comprising: maintaining a environment with a first temperature within the internal chamber of an incubator enclosure; re-circulating the internal fluid within the internal airspace of the jacket wherein the vent vane is in a closed position; and when the devices change the first temperature of the internal chamber to a higher, second temperature, moving the vent 
Hodge as modified teaches an analogous incubator structure but has deficiencies in the jacket structures and how the vent vane is positioned relative to the jacket assembly and internal chamber. 
Thus, a modification would not be obvious, and the independent claims would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claims 1, 31, and 38, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763